        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 1 of 11                       FILED
                                                                                   2021 Jan-19 PM 04:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

THOMAS MOORE,                                )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )      CIVIL ACTION NO.:
                                             )
WOODS EXPRESS, LLC                           )
and SIDNEY WOODS                             )
                                             )
      Defendants.                            )

                                  COMPLAINT

      COMES NOW Plaintiff Thomas Moore (hereinafter “Moore” or

“Plaintiff”) by his undersigned attorney, David A. Hughes, and brings this action

against Woods Express, LLC (hereinafter “Woods Express”) and Sidney Woods

for damages and other legal and equitable relief for the Defendant’s violations of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et. seq.,

(“FLSA”) and other laws. In support thereof, the Plaintiff states the following:

                         JURISDICTION AND VENUE

      1.     This action is brought pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et. seq. District Court jurisdiction exists pursuant to 29 U.S.C. §§

216(b) and 217 and 28 U.S.C. § 1331. This court has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367.
        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 2 of 11




      2.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) because

the Defendants are subject to personal jurisdiction in the Northern District of

Alabama.

      3.     At all relevant times herein, the Defendants’ business activities

were/are related and performed through unified operations or common control for a

common business purpose and constituted/constitute an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

      4.     At all relevant times herein, the Defendants employed and continue to

employ persons in its place of business in furtherance of the activities of the above

enterprise while engaged in interstate commerce, and, also at all relevant times

herein, the Defendants engaged and continue to engage in commerce by handing,

selling, and/or working on good or materials that have been moved in, or produced

for, interstate commerce.

                                    PARTIES

      5.     Plaintiff Moore is currently a resident of McMinnville, Tennessee and

performed work for the Defendants in Jefferson County, which is in the Northern

District of Alabama. Plaintiff was an employee within the contemplation of 29

U.S.C. § 203(e)(1).

      6.     Woods Express, LLC operates a freight shipping trucking company

located at 8547 Woodview Lane, Pinson, AL 35126 and has done so at all times



                                         2
         Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 3 of 11




relevant for the filing of this complaint, and the time periods referenced in this

complaint.

       7.    Defendant Sidney Woods is, upon information and belief, a resident

of Alabama and is an adult over the age of twenty-one (21).

       8.    Defendant Sidney Woods is, upon information and belief, the owner

and an officer of Woods Express, LLC. At all times relevant to the claims made the

basis of this suit, Defendant Sidney Woods was acting in his capacity as owner and

officer and had operational control over the day-to-day functions of the Plaintiff,

had direct responsibility for the compensation of the Plaintiff, and determined the

day-to-day functions of the Plaintiff. Defendant Sidney Woods personally had the

power to hire and fire the Plaintiff, personally supervised and controlled the

Plaintiff’s work schedules and conditions of his employment, personally

determined the rate and method of payment to the Plaintiff as well as the

Defendants’ pay policies, and personally had involvement in and, to the extent that

they were and are maintained, maintained the pay and employment records of the

Plaintiff.

       9.    At all times material to this action, the Defendants have been an

enterprise engaged in the commerce or in the production of goods for commerce as

defined by § 203(s)(1) of the FLSA.




                                        3
        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 4 of 11




      10.    Woods Express, LLC is an interstate company whose employees are

engaged in interstate commerce and whose employees handle and/or work on

goods that have been moved in and/or produced in commerce.

      11.    Woods Express LLC’s annual gross volume of business exceeds

$500,000.

      12.    At all times relevant to this action, each Defendant was an “employer”

of the Plaintiff as defined by § 203(d) of the FLSA, and the Plaintiff was an

“employee” of Defendants as defined by § 203(e)(1) of the FLSA. The Plaintiff

worked for the Defendants within the territory of the United States within three

years preceding the filing of this lawsuit.

      13.    Defendants Woods Express, LLC and Sidney Woods are sometimes

referred to in this Complaint collectively as the “Defendants,” which is meant to

refer to and include all named defendants.

                             STATEMENT OF FACTS

      14.    The Plaintiff adopts by reference each and every material averment

above as if fully set forth herein.

      15.    The Plaintiff worked for the Defendants as a truck driver from on or

about June 6, 2019 through on or about July 1, 2020.

      16.    In doing so, and driving goods and loads at the Defendant’s direction

that the Defendants had contracted with third party entities to transport, from one



                                              4
        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 5 of 11




state to the other, Plaintiff rendered services for Defendants that were directly

involved in interstate commerce.

      17.   The Plaintiff’s work for the Defendants was such that it engaged in

commerce or in the production of goods for commerce and invoked individual

coverage under the FLSA.

      18.   The Plaintiff provided work and services for the Defendants at the

Defendants’ express direction, in the Defendant’s truck, and on a schedule and

basis solely determined by the Defendants.

      19.   The Defendants required, in writing, the Plaintiff to “comply with all

Contractee’s (Woods Express) Rules and Regulations in accordance with

Contractte’s (Woods Express) policies” including, among other things, that

Plaintiff was to keep the inside of Defendant’s truck that he was assigned clean or

he would be fined $50 by Defendants.

      20.   The Defendants required, in writing, that Plaintiff “devote his full

attention and time, during work hours, to the performance of his duties and the

business affairs of the Contractee (Woods Express), in addition to performing said

duties faithfully and efficiently as directed by Owner (Sidney Woods) or

Supervisor (also Sidney Woods) of the Contractee (Woods Express).”

      21.   The Defendants also memorialized in writing that throughout

Plaintiff’s employment, that the Defendants “reserve(d) the right to increase and or



                                         5
        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 6 of 11




revise the Contractor’s (Plaintiff’s) role and responsibilities, whether through

reorganization of his position or promotion.     Any change in the Contractor’s

(Woods Express) pay scale, due to the changes or responsibilities, will be at the

sole discretion of the” Defendants.

      22.   The Defendant provided all equipment, material and supplies such as

the truck, gas, etc. that Plaintiff used to perform his work, and Plaintiff had no

material investment in the performance of his duties other than his personal driving

manpower.

      23.   During the entire time that Plaintiff worked for Defendants, he solely

and exclusively worked for Defendants and did not haul or deliver any loads for

any other business. He was, as required in writing by Defendants to devote his

working hours to Defendants, solely and exclusively working for Defendants.

      24.   The compensation that Defendants agreed to pay Plaintiff per the

written agreement between the parties was 20% of each load transported by the

Plaintiff, “minus $450 biweekly for insurance payment with yearly evaluations

and/or rate increases as deemed appropriate and said amount to be determined by

the Supervisor (Sidney Woods) of the Contractor (Woods Express).”

      25.   The Plaintiff worked roughly 60-70 hours a week during the

workweeks while he was in the employ of the Defendants. On many workweeks,

specifically including all workweeks in the continuous time that Plaintiff worked



                                         6
          Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 7 of 11




for the Defendants from January 1, 2020 to July 1, 2020 for which the Plaintiff

received no pay at all, Plaintiff’s compensation did not meet or exceed even

minimum wage.

      26.     Plaintiff was, at all times, a non-exempt employee per the FLSA.

      27.     The Defendants did not pay minimum wage for the Plaintiff at all for

the hours that he worked.

      28.     These violations are known to the Defendants, including Defendant

Sidney Woods, and were willful in nature.

      29.     As a result of the Defendants’ practices, the Plaintiff worked every

workweek without receiving legally required minimum wage pay for all hours

worked.

                                       COUNT ONE
                                      FLSA Violations

      30.     The Plaintiff adopts by reference each and every material averment

above as if fully set forth herein.

      31.     The Defendants have failed and refused to comply with the FLSA’s

wage requirements by failing to pay the Plaintiff the required minimum wage for

all of his hours worked.

      32.     The Defendant’s failure to pay the Plaintiff minimum wage is

impermissible under the FLSA.




                                             7
        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 8 of 11




      33.    The Defendants have failed to properly pay the Plaintiff within the

last three (3) years preceding the filing of this complaint.

      34.    The Defendants’ willful violations have caused financial damage to

the Plaintiff, consisting of loss of pay.

      35.    At all material times herein, the Plaintiff has been entitled to the

rights, protections, and benefits provided under the FLSA.

      36.    None of the FLSA exemptions apply to the Plaintiff, who was a non-

exempt employee. Accordingly, the Plaintiff must be paid in accordance with the

FLSA.

      37.    The Defendants’ failure to accurately pay minimum wage was, and is,

willfully perpetrated.    The Defendants have not acted in good faith nor with

reasonable grounds to believe their actions and omissions were not a violation of

the FLSA, and, as a result thereof, the Plaintiff is entitled to recover an award of

liquidated damages in an amount equal to the amount of unpaid minimum wage

pay described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

      38.    The Plaintiff is entitled to an award of prejudgment interest at the

applicable legal rate as well as reimbursement of his costs, attorneys’ fees, and

expenses incurred.




                                            8
        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 9 of 11




      39.    As a result of these willful violations of the FLSA, compensation has

been unlawfully withheld by the Defendants from the Plaintiff for which the

Defendants are liable pursuant to 29 U.S.C. § 216(b).

                                COUNT TWO
                         Common Law Unjust Enrichment

      40.    The Plaintiff adopts by reference each and every material averment

above as if fully set forth herein.

      41.    The Defendants have received and benefited from the uncompensated

labors of the Plaintiff, such that to retain said benefit without compensation would

be inequitable and rise to the level of unjust enrichment.

      42.    At all relevant times hereto, the Defendants devised and implemented

a plan to increase their earnings and profits by fostering a scheme of securing work

from the Plaintiff without paying any compensation for some hours worked.

      43.    Contrary to all good faith and fair dealing, the Defendants induced the

Plaintiff to perform work but failing to pay compensation for many hours worked.

      44.    By reason of having secured the work and efforts of the Plaintiff

without paying the appropriate compensation, the Defendants enjoyed reduced

overhead with respect to their labor costs, and therefore realized additional

earnings and profits to their own benefit and to the detriment of the Plaintiff. The

Defendants retained and continue to retain such benefits contrary to the

fundamental principles of justice, equity, and good conscience.

                                          9
        Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 10 of 11




      45.    Accordingly, the Plaintiff is entitled to judgment in an amount equal

to the benefits unjustly retained by Defendants.



                             PRAYER FOR RELIEF

      The Plaintiff respectfully requests that the Court grant the following relief:

      A.     That the Court issue proper process to compel the Defendants to

answer or otherwise plead to the allegations contained in this Complaint;

      B.     That this Court award the Plaintiff the amount of his unpaid legally

required wages, plus an additional equal amount as liquidated damages;

      C.     That this Court award the Plaintiff judgment against the Defendants

for all reasonable attorneys’ fees, costs, disbursements, and interest;

      D.     For such other and further relief as this Court deems equitable, proper

and just.


Dated this 19th day of January, 2021.

                                               Respectfully,

                                               S/David A. Hughes
                                               David A. Hughes (ASB 3923-U82D)
                                               Attorney for Plaintiff
                                               Hardin & Hughes, LLP
                                               2121 14th Street
                                               Tuscaloosa, Alabama 35401
                                               Telephone: (205) 523-0463
                                               Fax: (205) 756-4463
                                               E-mail: dhughes@hardinhughes.com

                                          10
Case 2:21-cv-00083-CLM Document 1 Filed 01/19/21 Page 11 of 11




                DEFENDANTS’ ADDRESSES

                     Woods Express, LLC
            c/o Sidney S. Woods (Registered Agent)
                     8547 Woodview Lane
                    Pinson, Alabama 35216

                        Sidney Woods
                     8547 Woodview Lane
                    Pinson, Alabama 35126




                              11
